Citation Nr: 1112344	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from July 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision that denied an increase in a 20 percent rating for a right knee disability (postoperative residuals of an arthrotomy of the right knee).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA orthopedic examination in March 2007.  The diagnoses were right knee chondrocalcinosis and right knee tricompartment degenerative joint disease.  As to range of motion of the Veteran's right knee, the examiner indicated that flexion was from 0 to 130 degrees and that extension was full at 0 degrees.  The examiner reported that with repeated active range of motion, the Veteran complained of a pain flare-up at 110 degrees while weight bearing, but that there was no pain flare-up with passive range of motion of the right knee.  The examiner stated that ligament manipulations of the Veteran's right knee were stable and that there was no laxity noted.  The examiner reported that, overall, the Veteran's right knee joint was felt to be stable.  

The examiner commented that he would have obtained X-rays for the examination, but that the Veteran just underwent X-rays in January by his private orthopedic physician and reported that the physician sent a letter to the RO, which he was not privileged to review.  The examiner indicated that the Veteran also stated that his physician provided a medical opinion as to the condition of his right knee and that he had also not seen that correspondence.  

A prior January 2007 statement from C. Vasilakis, M.D., noted that examination of the Veteran's right knee revealed no knee effusion and that there was pain with range of motion.  Dr. Vasilakis stated that the Veteran's right knee would give away on occasion.  It was noted that X-rays revealed chondrocalcinosis of the lateral meniscus and early osteoarthritis.  Dr. Vasilakis commented that he felt the Veteran would benefit from a higher disability evaluation of 20 percent.  Dr. Vasilakis stated that even though the Veteran did not have significant subluxation or instability of his right knee, clinically he had continued pain and soreness.  

The Board observes that there appears to be some degree of inconsistency between the January 2007 statement from Dr. Vasilakis and the March 2007 VA orthopedic examination report.  In his January 2007 statement, Dr. Vasilakis stated that the Veteran's right knee would give away on occasion and that he did not have significant subluxation on instability of his right knee.  It appears Dr. Vasilakis was indicating that the Veteran had at least some instability of his right knee.  The examiner at the March 2007 VA orthopedic examination report indicated that ligament manipulations of the Veteran's right knee were stable and that there was no laxity noted.  Additionally, the VA examiner specifically reported that he had not reviewed the January 2007 statement from the Veteran's private orthopedic physician, Dr. Vasilakis.  

In a November 2007 statement, the Veteran's representative indicated that the Veteran had pain with range of motion and that his knee would give-out on him.  The representative also stated that the Veteran had significant subluxation and instability of his right knee with continued pain and severe soreness.  

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected right knee disability in four years.  As such, and in consideration March 2007 VA orthopedic examination report and January 2007 statement from Dr. Vasilakis discussed above, the record clearly raises a question as to the current severity of the Veteran's service-connected right knee disability.  Also, the Veteran's representative has specifically alleged that the March 2007 VA orthopedic examination was inadequate.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file contains no record of any treatment (VA or private) for right knee problems since January 2007.  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems since January 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee disability and provide a diagnosis of any pathology found.  

In examining the right knee disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

3.  Thereafter, review the Veteran's claim for entitlement to an increase in a 20 rating for a right knee disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


